Title: From Benjamin Franklin to William Hodgson, 7 January 1782
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy, Jany. 7. 1782.
I received your Favour of the 21st. past, in which you acquaint me that the Money is almost expended. I have therefore this Day ordered 150 £ more into your hands thro’ Mr. Grand. I send you also enclosed a little Bill of Ten Guineas, for which I advanced the Money to a Mr. Wyld, who was recommended to me as an honest Man, by Mr. Clegg, on whom it is drawn. You will give me Credit for it when received. I shall answer the other Parts of your Letter per Post, having but a few Minutes to write by this Opportunity. I am with the greatest Esteem. Dear Sir, Your most obedient & most humble Servant &c—
Mr. Wm. Hodgson.
